FILED
                               NOT FOR PUBLICATION                          OCT 15 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



DALWAR SINGH HUNJAN; DALJIT                        No. 08-74468
KAUR HUNJAN,
                                                   Agency Nos. A097-602-768
                Petitioners,                                   A097-602-769

  v.

ERIC H. HOLDER, Jr., Attorney General,             MEMORANDUM *

                Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted October 9, 2012 **

Before:         RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Dalwar Singh Hunjan and Daljit Kaur Hunjan, natives and citizens of India,

petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing their appeal from an immigration judge’s (“IJ”) decision denying their



            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **    The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application for asylum, withholding of removal, and relief under the Convention

Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings, including adverse

credibility determinations, and we review de novo questions of law. Rivera v.

Mukasey, 508 F.3d 1271, 1274-75 (9th Cir. 2007). We deny the petition for

review.

      Substantial evidence supports the agency’s adverse credibility determination

because Hunjan’s asylum application omitted his participation in a political

meeting on the day of his arrest in 2003, see Kin v. Holder, 595 F.3d 1050, 1056-

57 (9th Cir. 2010) (participation in political demonstration omitted), and the

agency reasonably rejected his explanation for the omission, see Zamanov v.

Holder, 649 F.3d 969, 974 (9th Cir. 2011). Further, substantial evidence supports

the agency’s adverse credibility determination based on the IJ’s negative

assessment of Hunjan’s demeanor when confronted with inconsistencies in his

claim. See Singh-Kaur v. INS, 183 F.3d 1147, 1151 (9th Cir. 1999) (“special

deference” given to credibility determinations that are based on demeanor). In the

absence of credible testimony, petitioners’ asylum and withholding of removal

claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).




                                          2                                      08-74468
      Because petitioners’ CAT claim is based on the same testimony found to be

not credible, and they do not point to any other evidence that shows it is more

likely than not that they would be tortured if returned to India, substantial evidence

also supports the denial of CAT relief. See id. at 1156-57. Petitioners’ contention

that the agency failed to consider their CAT claim is belied by the record.

      Finally, we reject petitioners’ contention that dismissal of their appeal by a

single member of the BIA violated due process. See Falcon Carriche v. Ashcroft,

350 F.3d 845, 851 (9th Cir. 2003); see also Lata v. INS, 204 F.3d 1241, 1246 (9th

Cir. 2000) (requiring error and prejudice to prevail on due process claim).

      PETITION FOR REVIEW DENIED.




                                           3                                    08-74468